DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 – 13 are allowed.
Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “a robot system that performs work of coupling a flexible cable to a connector provided on aboard, comprising: a robot in which a gripping unit that grips the cable and a force detection unit that detects a force acting on the gripping unit are provided; a control unit that controls the robot to perform a conveyance action to grip the cable using the gripping unit and convey the cable onto the board, and an insertion action to insert the cable into the connector by force control based on a detection result in the force detection unit; an insertion speed entry part in which an insertion speed of the cable into the connector at the insertion action is entered; a memory unit that stores a calibration curve showing a relationship between the insertion speed and force control information necessary for the force control in the insertion action; and a determination unit that determines the force control information according to the insertion speed based on the calibration curve; a coupling method of coupling a flexible cable to a connector provided on a board, comprising: a preparation step of preparing a robot in which a gripping unit that grips the cable and a force detection unit that detects a force acting on the gripping unit are provided; a conveyance step of performing a conveyance action to grip the cable using the gripping unit and convey the cable onto the board; an insertion step of performing an insertion action to insert the cable into the connector using the gripping unit by force control based on a detection result in the force detection unit; an insertion speed entry step of entering an insertion speed of the cable into the connector at the insertion action in an insertion speed entry part; and a force control information at insertion action determination step of determining force control information by a determination unit according to the insertion speed based on a calibration curve showing a relationship between the insertion speed and the force control information necessary for the force control in the insertion action and stored in a memory unit.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this applicatx`ion or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/
Primary Examiner, Art Unit 3666